Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   has been entered.
 
2.	The amendment filed 04/29/2021 has been received and considered. Claims 1-8, 11-20 and 22 are presented for examination.

Allowable Subject Matter
3. 	Claim 1-8, 11-20 and 22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
While Moinfar et al. (“Development of an Efficient Embedded Discrete Fracture Model for 3D Compositional Reservoir Simulation in Fractured Reservoirs”) teaches a reservoir simulation method including receiving data representing a subterranean formation, obtaining a matrix grid based on the data representing the subterranean formation, wherein the matrix grid comprises a plurality of matrix grid control volumes, 10generating a fracture network based on the data representing the subterranean formation,  identifying a location of a fracture-fracture 
Mustapha (US 9361414 B2) teaches wherein the fracture network is discretized and wherein each of the fracture network control volumes comprises a fracture network control volume center,
none of the prior art of record discloses a reservoir simulations with fracture networks, including:

 (Claim 1) “identifying a matrix-fracture intersection where a matrix grid control volume contains at least one of the fracture network control volume centers;”,
(Claim 12) “identifying a matrix-fracture intersection where a matrix grid control volume contains at least one of the fracture network control volume centers;”,
 (Claim 20) “identifying a matrix-fracture intersection where a matrix grid control volume contains at least one of the fracture network control volume centers;”, and 

in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mustapha (“Multiphase flow simulations in heterogeneous fractured media through hybrid grid method”) discloses discrete fracture model comprising control volumes centers.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127